DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 3-5, filed 2/3/2022, with respect to claims 1, 7 and 9 have been fully considered and are persuasive.  The rejection of claims 1, 7 and 9 has been withdrawn. 
Allowable Subject Matter
Claims 1-6 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 7, the prior art does not teach or render obvious the claimed combination, in particular a correlation analysis unit that analyzes correlation between a predetermined operation of the fluid control device and occurrence of abnormality through comparison using the information extracted, and an abnormality prediction unit that, based on an analysis result obtained by the correlation analysis unit, refers to the operation information about the fluid control device stored in the information storage unit, and calculates an abnormality occurrence probability of the fluid control device, to predict occurrence of abnormality of the fluid control device, wherein the information extracted is the operation information within a predetermined period of time before and after an open/close state of the fluid control device is switched and information related to the determination result.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mercer et al. (2015/0012232) which teaches a prediction of faults based on determines times.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853